Title: Thomas Barclay to John Adams, 2 Dec. 1785
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               2d. Decr 1785.
            
          

          The present is to advise You that of Yesterdays Date I Valued on
            You at Usance in Favor of M. Nicholas Darcel No. 9—200 and
            of this Date No. 10—200 Making together Four Hundred Pounds
            Sterling which please to Honor and place to Account of the United States. My last Bill
            to M Grand No. 6, ought to have been mark’d No. 8, an Error which I Committed by having my Books at S:
            Germains, it is of No Consequence and You will please to Excuse it. I am Very
            Respectfully / Dear Sir Your Mo. Obed Serv.

          
            
              Thos Barclay
            
          
        